WIENER, J., Concurring.
I agree the trial court properly denied Morris’s petition for a writ of mandate seeking to challenge the constitutional validity of his 1982 out-of-state prior drunk driving conviction. As the majority notes, however, the case before us is not subject to Axness's [Axness v. Superior Court (1988) 206 Cal.App.3d 1489 (225 Cal.Rptr. 896)] narrow holding (see maj. opn., ante, p. 160). Because I believe Axness was correctly decided I would have preferred the majority merely distinguish it on its facts thereby avoiding superfluous dictum which unnecessarily conflicts with established precedent.